Title: James Madison to Daniel Brent, 4 August 1828
From: Madison, James
To: Brent, Daniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Aug. 4.—28
                            
                        
                        
                        Being anxious that [my] [en]closed letter to Mr. Law[re]nce should [have] a safe, as well as [sp]eedy conveyance, I
                            must ask the favor of you, to give [th]e best within the opportunity [by the mails] from the Dept. of State. [off]ering you at the
                            same time [a]n assurance of my cordial [es]teem & good wishes.
                        
                            
                                
                            
                        
                    